DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 02/07/2022; 04/10/2022; 06/08/2022; 08/04/2022.

Specification
3. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:

SYSTEMS, METHODS, AND STORAGE MEDIA FOR CONVEYING VIRTUAL CONTENT AT DIFFERENT LOCATIONS FROM EXTERNAL RESOURCES IN AN AUGMENTED REALITY ENVIRONMENT.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-2, 5, 8-9, 11-12, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10586396B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
5
8
9
11
12
15
18
19
US10586396B1
1
4
3
5
8
9
12
11
13
16


Table 2: The similar limitations of claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10586396 B1 and claims 11-2, 5, 8-9, 11-12, 15 and 18-19 of the instant application 17/548943.
Instant Application (17/548943)
US 10586396 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     










     one or more physical computer processors configured by computer-readable
instructions to:
     receive, , a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 


     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores (i) virtual content information defining virtual content correlations between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer readable instructions to:








     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user is defined at least in part by values of user parameters, the user parameters including one or more of passwords, pin numbers, biometric information, and/or radio frequency identification (RFID), wherein the values of the user parameters identify the user
associated with the presentation device and/or the presentation device;
     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;








     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the
comparison of the user information with the accessibility criteria; and
     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
4. The system of claim 1, wherein the accessibility criteria indicates a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and

     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of
the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items, the conditions that must be satisfied including one or more of a specific geo-location at a specific time, the values of the user parameters, and/or a fee paid.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items 
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and




     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, and/or customizable features of the virtual content by the one or more users.
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:

   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;

     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 



     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitating presentation of the virtual content to the one or more users via
the individual presentation devices of the one or more users based on the virtual
content information and the comparisons of the individual user information with
the accessibility criteria.
9. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over
physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing (i) virtual content information defining virtual content correlations
between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for
the user is defined at least in part by values of user parameters, the user parameters including one or more of passwords, pin numbers, biometric information, and/or radio frequency identification (RFID), wherein the values of the user parameters identify the user associated with the presentation device and/or the presentation device;
     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;








   facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
12. The method of claim 9, wherein the accessibility criteria indicates a subscription required to access the virtual content, the method further comprising:

     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and


     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items, the conditions that must be satisfied including one or more of a specific geo-location at a specific time, the values of the user parameters, and/or a fee paid.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items 
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:

     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and





facilitating access to the first multiple virtual content item responsive to receipt of the selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.



6.	Claims 1, 2, 5, 8-9, 11-12, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10679427B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
5
8
9
11
12
15
18
19
US10679427B1
1
4
3
5
8
9
12
11
13
16


Table 2: The similar limitations of claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10679427 B1 and claims 1, 2, 5, 8-9, 11-12, 15 and 18-19 of the instant application 17/548943.


Instant Application (17/548943)
US 10679427 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     










     one or more physical computer processors configured by computer-readable
instructions to:
     receive, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves
     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information 
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that (i) stores virtual content information defining virtual content correlations between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and 
     one or more physical computer processors configured by computer-readable instructions to:








     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user  identifies the user associated with the presentation device and/or the presentation device;



     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;









     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
4. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and

     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items 
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:


   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;

     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitating presentation of the virtual content to the one or more users via
the individual presentation devices of the one or more users based on the virtual
content information and the comparisons of the individual user information with
the accessibility criteria.
9. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in the real world, wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing (i) virtual content information defining virtual content correlations between multiple linkage points and a reference frame of the virtual content, wherein relative positions of the multiple linkage points in the real world define the reference frame with respect to the real world, and (ii) accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;
     obtaining user information for a user associated with a presentation device
physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;



     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;







     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information, a field of view of the user, the correlation between the multiple linkage points and the reference frame of the virtual content, and the comparison of the user information with the accessibility criteria; and
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
12. The method of claim 9, wherein the accessibility criteria indicate a subscription required to access the virtual content, the method further comprising:

     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and


     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items 
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:

     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and






     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.



7.	Claims 1-2, 5, 8-9, 11-12, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10818096B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.

Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
5
8
9
11
12
15
18
19
US10818096B1
1
4
3
5
8
9
12
11
13
16


Table 2: The similar limitations of Claims 1, 3-5, 8-9, 11-13 and 16 of U.S. Patent No. 10818096 B1 and Claims 1-2, 5, 8-9, 11-12, 15 and 18-19 of the instant application 17/548943.
Instant Application (17/548943)
	US10818096B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     






     one or more physical computer processors configured by computer-readable
instructions to:
     receive, , a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable instructions to:








     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;



     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;








     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria; and

receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
4. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the virtual content, wherein the one or more processors are
further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and

     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
3. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items 
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
5. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
8. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitating presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
9.  method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;



     obtaining user information for a user associated with a presentation device physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;



     comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;
     







facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria; and
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
12. The method of claim 9, wherein the accessibility criteria indicate a subscription
required to access the virtual content, the method further comprising:

     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and


     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
11. The method of claim 9, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items 
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
13. The method of claim 9, wherein the virtual content comprises multiple virtual content items, the method further comprising:
     
     causing a selectable list of the multiple virtual content items to be presented to the user;
receiving a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
16. The method of claim 9, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.



8.	Claims 1-2, 5, 8-9, 11-12, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-7, 10-11, 15-17 and 20 of U.S. Patent No. 11145136 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
5
8
9
11
12
15
18
19
US11145136B2
1
6
5
7
10
11
16
15
17
20


Table 2: The similar limitations of Claims 1, 5-7, 10-11, 15-17 and 20 of U.S. Patent No. 11145136 B2 and Claims 1-2, 5, 8-9, 11-12, 15 and 18-19 of the instant application 17/548943.
Instant Application (17/548943)
US11145136 B2
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     





     one or more physical computer processors configured by computer-readable
instructions to:
     receive, , a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 


















     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item; and    
     one or more physical computer processors configured by computer-readable instructions to:








     obtain user information for a user associated with a presentation device physically present at a location of the system, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes at least a first security question;    

     receive a first accessibility criterion for the first virtual content item, wherein the accessibility criteria require correct answers to corresponding security questions, wherein the accessibility criteria include the first accessibility criterion, wherein the first accessibility criterion requires a first correct answer to the first security question;
    facilitate presentation, based on the user information, of the security questions, wherein the security questions request user answers to the security questions from the user such that at least the first security question is presented to the user and a first user answer to the first security question is requested from the user;
     receive the user answers from the user via the presentation device including the first user answer;
     compare the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer; and



     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison indicating that the user answers correspond to the correct answers such that the first virtual content item is presented responsive to the first correct answer corresponding to the first user answer.

2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
6. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the virtual content, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and

     determine that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items 
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
7. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
10. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 


















     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information from the external resources via the network, wherein the virtual content information defines the virtual content; and
     facilitating presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing virtual content information defining virtual content and accessibility criteria for the virtual content, wherein the virtual content includes a first virtual content item;




     obtaining user information for a user associated with a presentation device physically present at a location of the method, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device, wherein the user information includes at least a first security question;
     receiving a first accessibility criterion for the first virtual content item, wherein the accessibility criteria require correct answers to corresponding security questions, wherein the accessibility criteria include the first accessibility criterion, wherein the first accessibility criterion requires a first correct answer to a first security question;
     facilitating presentation, based on the user information, of the security questions, wherein the security questions request user answers to the security questions from the user such that at least the first security question is presented to the user and a first user answer to the first security question is requested from the user;
     receiving the user answers from the user via the presentation device including the first user answer;
     comparing the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer; and






     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison indicating that the user answers correspond to the correct answers such that the first virtual content item is presented responsive to the first correct answer corresponding to the first user answer.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
16. The method of claim 11, wherein the accessibility criteria indicate a subscription required to access the virtual content, the method further comprising:

     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and


     determining that at least one of the one or more subscriptions of the user permits access to the virtual content, wherein the access by the user to the virtual content is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the virtual content.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items 
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
17. The method of claim 11, wherein the virtual content comprises multiple virtual content items, the method further comprising:

     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, 
20. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, one or more actions of the virtual content, textual and/or audible content of the virtual content, and customizable features of the virtual content.



9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10846931B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US10846931B1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20


Table 2: The similar limitations of claims 1-20 of U.S. Patent No.10846931 B1 and claims 1-20 of the instant application 17/548943.
Instant Application (17/548943)
US 10846931 B1
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     




     one or more physical computer processors configured by computer-readable
instructions to:
     receive, , a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information 
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores accessibility criteria for virtual content, wherein the virtual content includes a first virtual content item; and 
     one or more physical computer processors configured by computer-readable instructions to:
     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion;



     obtain user information for a user associated with a presentation device, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;




     compare the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;
  
     responsive to determining portions of the virtual content are to be presented to the user based on the comparison, obtain virtual content information via a network, wherein the virtual content information defines the virtual content; and

     facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria.
     
2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
2. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and

     determine that at least one of the one or more subscriptions of the user permits access to the first virtual content item, wherein the access by the user to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the first virtual content item.
3. The system of claim 1, wherein the first virtual content item is a live concert.
3. The system of claim 1, wherein the first virtual content item is a live concert.
4. The system of claim 1, wherein the first virtual content item is a live sporting event.
4. The system of claim 1, wherein the first virtual content item is a live sporting event.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
6. The system of claim 5, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
6. The system of claim 5, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
7. The system of claim 1, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
7. The system of claim 1, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the user;
     receive a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitate access to the first multiple virtual content item responsive to receipt of the selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the user.
10. The system of claim 9, wherein the customizable features of the virtual content
may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
10. The system of claim 9, wherein the customizable features of the virtual content may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:



   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information 
     facilitating presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing, in electronic storage, accessibility criteria for virtual content, wherein the virtual content includes a first virtual content item;
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion;



     obtaining user information for a user associated with a presentation device, wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device;




    comparing the user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user information for the user;

     responsive to determining portions of the virtual content are to be presented to the user based on the comparison, obtaining virtual content information via a network, wherein the virtual content information defines the virtual content; and

     facilitating presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison of the user information with the accessibility criteria.
    
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription required to access the first virtual content item, wherein the method further comprises:

     obtaining subscription information for the user, wherein the subscription information for the user indicates one or more subscriptions of the user; and
   

    determining that at least one of the one or more subscriptions of the user permits access to the first virtual content item, wherein the access by the user to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the user permits access to the first virtual content item.
13. The method of claim 11, wherein the first virtual content item is a live concert.
13. The method of claim 11, wherein the first virtual content item is a live concert.
14. The method of claim 11, wherein the first virtual content item is a live sporting event.
14. The method of claim 11, wherein the first virtual content item is a live sporting event.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
16. The method of claim 15, wherein the virtual content includes a second virtual
content item, wherein the second virtual content item is a conference.
16. The method of claim 15, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
17. The method of claim 11, wherein obtaining the virtual content information via
the network includes obtaining the virtual content information from the Internet
to be presented in real-time or time shifted via the presentation device
17. The method of claim 11, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
18. The method of claim 11, wherein the virtual content comprises multiple virtual content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the user;
     receiving a selection of a first multiple virtual content item of the multiple virtual content items; and





     facilitating access to the first multiple virtual content item responsive to receipt of the selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the user.
20. The method of claim 19, wherein the customizable features of the virtual content
may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
20. The method of claim 19, wherein the customizable features of the virtual content may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.



10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11200748B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/548943
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US11200748B2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20


The similar limitations of claims 1-20 of U.S. Patent No. 11200748 B2 and claims 1-20 of the instant application 17/548943.
Instant Application (17/548943)
US 11200748 B2
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical
surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:     




     one or more physical computer processors configured by computer-readable
instructions to:
     receive, , a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility
criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information 
     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
1. A system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the system comprising:
     electronic storage that stores accessibility criteria for virtual content, wherein the virtual content includes a first virtual content item; and
     one or more physical computer processors configured by computer-readable instructions to:
     receive a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion;



     obtain individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, wherein the one or more users are in the same location;
     compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information via a network, wherein the virtual content information defines the virtual content; and

     facilitate presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
     
2. The system of claim 1, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
2. The system of claim 1, wherein the accessibility criteria indicate a subscription required to access the first virtual content item, wherein the one or more processors are further configured to:
     obtain individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
     determine that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
3. The system of claim 1, wherein the first virtual content item is a live concert.
3. The system of claim 1, wherein the first virtual content item is a live concert.
4. The system of claim 1, wherein the first virtual content item is a live sporting event.
4. The system of claim 1, wherein the first virtual content item is a live sporting event.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
5. The system of claim 1, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
6. The system of claim 5, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
6. The system of claim 5, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
7. The system of claim 1, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
7. The system of claim 1, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented
to the one or more users;
     receive individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
8. The system of claim 1, wherein the virtual content comprises multiple virtual content items, wherein the one or more processors are further configured to:
     cause a selectable list of the multiple virtual content items to be presented to the one or more users;
     receive individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitate access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first multiple virtual content item is facilitated responsive to receipt of the first selection.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
9. The system of claim 1, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
10. The system of claim 9, wherein the customizable features of the virtual content
may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
10. The system of claim 9, wherein the customizable features of the virtual content may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality
environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:





   receiving, a first accessibility criterion for a first virtual content item from an administrative user, wherein accessibility criteria for virtual content including the first accessibility criterion for the first virtual content item;
     obtaining individual user information for one or more users associated with
individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, 
     comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information 
     facilitating presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
11. A method for conveying virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the method comprising:
     storing, in electronic storage, accessibility criteria for virtual content, wherein the virtual content includes a first virtual content item;
     receiving a first accessibility criterion for the first virtual content item from an administrative user, wherein the accessibility criteria include the first accessibility criterion;



     obtaining individual user information for one or more users associated with individual presentation devices, wherein the individual user information for the one or more users identifies the individual users associated with the individual presentation devices and/or the individual presentation devices themselves, wherein the one or more users are in the same location;
    comparing the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;
     responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtaining virtual content information via a network, wherein the virtual content information defines the virtual content; and

     facilitating presentation of the virtual content to the one or more users via the individual presentation devices of the one or more users based on the virtual content information and the comparisons of the individual user information with the accessibility criteria.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription
required to access the first virtual content item, wherein the method further
comprises:
     obtaining individual subscription information for the one or more users,
wherein the individual subscription information for the one or more users
indicates one or more subscriptions of the one or more users; and
     determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
12. The method of claim 11, wherein the accessibility criteria indicate a subscription required to access the first virtual content item, wherein the method further comprises:

     obtaining individual subscription information for the one or more users, wherein the individual subscription information for the one or more users indicates one or more subscriptions of the one or more users; and
   
    determining that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item, wherein the access by the one or more users to the first virtual content item is facilitated responsive to the determination that at least one of the one or more subscriptions of the one or more users permits access to the first virtual content item.
13. The method of claim 11, wherein the first virtual content item is a live concert.
13. The method of claim 11, wherein the first virtual content item is a live concert.
14. The method of claim 11, wherein the first virtual content item is a live sporting event.
14. The method of claim 11, wherein the first virtual content item is a live sporting event.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
15. The method of claim 11, wherein the virtual content comprises one or more virtual content items, and wherein the accessibility criteria defines preferences associated with displaying individual virtual content items of the one or more virtual content items and/or conditions that must be satisfied to display the individual virtual content items of the one or more virtual content items.
16. The method of claim 15, wherein the virtual content includes a second virtual
content item, wherein the second virtual content item is a conference.
16. The method of claim 15, wherein the virtual content includes a second virtual content item, wherein the second virtual content item is a conference.
17. The method of claim 11, wherein obtaining the virtual content information via
the network includes obtaining the virtual content information from the Internet
to be presented in real-time or time shifted via the presentation device
17. The method of claim 11, wherein obtaining the virtual content information via the network includes obtaining the virtual content information from the Internet to be presented in real-time or time shifted via the presentation device.
18. The method of claim 11, wherein the virtual content comprises multiple virtual
content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitating access to the individually selected multiple virtual content items
responsive to receipt of the individual selections such that access to the first
multiple virtual content item is facilitated responsive to receipt of the first selection.
18. The method of claim 11, wherein the virtual content comprises multiple virtual content items, wherein the method further comprises:
     causing a selectable list of the multiple virtual content items to be presented to the one or more users;
     receiving individual selections of one of the multiple virtual content items where the individual selections correspond to the one or more users such that a first selection of a first multiple virtual content item of the multiple virtual content items that corresponds to a first user is received, wherein the one or more users includes the first user; and
     facilitating access to the individually selected multiple virtual content items responsive to receipt of the individual selections such that access to the first multiple virtual content item is facilitated responsive to receipt of the first selection.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
19. The method of claim 11, wherein the virtual content information defines characteristics of the virtual content, the characteristics comprising one or more of a visual appearance of the virtual content, textual content of the virtual content, audible content of the virtual content, properties of the virtual content, access time to the virtual content, and/or customizable features of the virtual content by the one or more users.
20. The method of claim 19, wherein the customizable features of the virtual content
may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.
20. The method of claim 19, wherein the customizable features of the virtual content may include the visual appearance of the virtual content, the textual content of the virtual content, the audible content of the virtual content, and/or the properties of the virtual content, wherein the properties of the virtual content include overall size of the virtual content and/or relative size of the first virtual content item to another virtual content item.




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/
Primary Examiner, Art Unit 2619